EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective
December 4, 2017 (the “Effective Date”), by MARK P. SZYNKOWSKI (“Executive”) and
EVOLVING SYSTEMS, INC. (the “Company”).

 

RECITALS

 

A.                                    Executive wishes to be employed by the
Company and provide services to the Company in return for certain compensation;
and

 

B.                                    WHEREAS, the Company and Executive desire
to enter into this Agreement.

 

Accordingly, in consideration of the mutual promises and covenants contained in
this Agreement and for other good and valuable consideration, the sufficiency of
which is acknowledged, the parties agree to the following:

 

1.                                      DEFINITIONS.

 

1.1                               “Affiliates” means, with respect to the
Company, any entity which, directly or indirectly, is controlled by or is under
common control with the Company.  For purposes of this Agreement, “Control”
means (i) the possession, directly or indirectly, of more than 50% of the voting
power to elect directors, in the case of a corporation, or members of a
comparable governing body in the case of a limited liability company, firm,
joint-venture, association or other entity; (ii) with respect to a partnership,
a general partner thereof or a person having management rights comparable to
those of a general partner.

 

1.2                               “Board of Directors” or “Board” means the
Board of Directors of the Company.

 

1.3                               “Cause” will be limited to mean the following:

 

(i)                                    Willful misfeasance or nonfeasance by
Executive that materially injures the reputation, business or business
relationships of the Company or its Affiliates, or any of their respective
officers, directors or employees and such action or failure is not remedied or
reasonable steps to effect such remedy are not commenced within thirty (30) days
following receipt of written notice;

 

(ii)                                Any act involving moral turpitude or
conviction of a crime other which reflects in some material fashion unfavorably
upon the business or business relationships of the Company, its Affiliates, or
any of its officers, directors or employees;

 

(iii)                            The willful and continued failure to perform
substantially the Executive’s duties or to follow the reasonable direction of
the CEO, CFO or the Board within thirty (30) business days after receipt by
Executive of written notice of such failure, other than by reason of Disability
(as defined below) or approved leave of absence; or

 

(iv)                             Willful or prolonged absence from work by
Executive, other than by reason of Disability or approved leave of absence,
whether paid or unpaid.

 

1.4                               “Change of Control” will mean the occurrence
of any of the following:

 

(i)                                    the date any person or group acquires
ownership of stock of the Company that, together with stock held by the person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; (b) a liquidation or
dissolution of the Company; or (c) the sale of all or substantially all (greater
than seventy five percent (75%)) of the fair market value of the assets of the
Company.

 

(ii)                                the acquisition by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership within the meaning of Rule 13-d

 

--------------------------------------------------------------------------------


 

promulgated under the Securities Exchange Act of more than fifty percent (50%)
of either the then- outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors (hereinafter referred to
as the ownership of a “Controlling Interest”) excluding, for this purpose, any
acquisitions by (a) the Company or its Affiliates; or (b) any employee benefit
plan of the Company or its Affiliates; or any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing fifty percent (50%)
percent or more of the total voting power of the stock of such corporation; or

 

(iii)                            individuals who constitute the majority of the
Board as of the date of this Agreement (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided that any
individual who becomes a member of the Board after the date of this Agreement
whose election, or nomination for election by holders of the Company’s
securities, was approved by the vote of at least a majority of the individuals
then constituting the Incumbent Board will be considered a member of the
Incumbent Board.

 

1.5                               “Code” will mean the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder.

 

1.6                               “Disability” will mean the earliest of the
date on which Executive is deemed disabled under:  (i) the long-term disability
policy maintained by the Company; (ii) Code Section 22(e)(3); or (iii) the
determination of the Social Security Administration. Notwithstanding the
foregoing, Executive will not be considered to have suffered a Disability under
subparagraph (ii) above if Executive timely provides medical certification from
a qualified licensed physician that Executive is able to perform the essential
functions of Executive’s position, with or without reasonable accommodation.

 

1.7                               “Good Reason” will mean the occurrence of any
of the following without Executive’s prior written consent:

 

(i)                                     the removal of Executive as Senior Vice
President of Finance of the Company, assignment to Executive of any duties or
responsibilities materially inconsistent with Executive’s position, including
any material diminution of Executive’s status, title, authority, duties or
responsibilities or any other action that results in a material diminution in
such status, title, authority, duties or responsibilities;

 

(ii)                                  the requirement that Executive report
within a management structure that adds a layer of management between Executive
and the CEO or CFO;

 

(iii)                               the requirement that Executive work
regularly from a location that is farther than seventy five miles from the
Executive’s home address 44 Lakeview Drive, Monroe, NY 10950;

 

(iv)                           the reduction by five percent (5%) or more of
Executive’s base salary or the reduction by five percent (5%) or more of the
aggregate of Executive’s base salary and Incentive Compensation target
cumulatively during any one year period, without Executive’s consent, or any
action that materially adversely affects Executive’s overall compensation and
benefits package, provided that the Company may change the benefits package if
those changes are made on a non-discriminatory basis for all employees who
participate in the benefits plans available to Executive; or

 

(v)                                 the failure of the Company to pay to
Executive any portion or installment of any salary, Incentive Compensation or
deferred compensation within fourteen (14) days of the date such compensation is
due.

 

1.8                               “Termination Date” will mean Executive’s last
day of employment, regardless of whether termination is on account of death,
Disability, with or without Cause, or a resignation with or without Good Reason.

 

--------------------------------------------------------------------------------


 

2.                                      EMPLOYMENT BY THE COMPANY.

 

2.1                               POSITION.  Subject to the terms set forth in
this Agreement, the Company agrees to employ Executive in the position of Senior
Vice President of Finance, and Executive hereby accepts such employment and
position.  During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company.

 

2.2                               DUTIES.  Executive will report to the CEO or
CFO and will perform such duties as are normally associated with Executive’s
position as are assigned to Executive from time to time.  Executive will perform
Executive’s duties under this Agreement at Executive’s home office address or
other locations as agreed upon by Executive and the Company.

 

2.3                               TERM.  The term of this Agreement will run
from the Effective Date until such time as it is terminated in accordance with
the terms of this Agreement.

 

2.4                               COMPANY POLICIES AND BENEFITS.  The employment
relationship between the parties will be subject to the Company’s personnel
policies and procedures as they may be adopted, revised or deleted from time to
time in the Company’s sole discretion. Subject to any specific exceptions or
conditions set forth in Section 3, Executive will be eligible to participate on
substantially the same basis as similarly situated Executives in the Company’s
benefit plans and programs in effect from time to time during Executive’s
employment; provided, however, that participation and awards under any equity
compensation or equity Incentive Compensation plan or program will be determined
by the Board on an individual, case-by-case basis.  All matters of eligibility
for coverage or benefits under any benefit plan or program will be determined in
accordance with the provisions of such plan or program. The Company reserves the
right to change, alter, or terminate any benefit plan or program in its sole
discretion; provided, however, that no such change, alteration or termination
will change any vested or accrued benefits or rights of Executive.
Notwithstanding the foregoing, in the event that the terms of this Agreement
expressly provide Executive with benefits that differ from the Company’s
generally available benefits, then the terms of this Agreement will control.

 

3.                                      COMPENSATION AND BENEFITS.

 

3.1                               SALARY.  Executive will receive for
Executive’s services to be rendered under this Agreement an initial annualized
base salary of one hundred eighty five thousand dollars ($185,000) (the “Base
Salary”), subject to annual review and adjustment from time to time by the
Board.  The Base Salary will be payable in accordance with Company’s standard
payroll practices.

 

3.2                               INCENTIVE COMPENSATION.  Executive will be
eligible for quarterly and annual incentive compensation (“Incentive
Compensation”) of forty percent (40%) of Executive’s then-current Base Salary,
as determined by the CEO and the Board in its sole discretion based on an
incentive compensation plan to be established annually in writing by the Board. 
The Incentive Compensation will be calculated based on performance goals
measured at the end of the applicable quarter/year.  The Company will pay earned
quarterly and annual Incentive Compensation at the time(s) determined by the
Company, but in no event later than March 15 of the calendar year following the
year in which Executive’s right to the Incentive Compensation arises.

 

3.3                               EXPENSE REIMBURSEMENT.  The Company will
reimburse Executive for reasonable business expenses incurred by Executive
during the period Executive is employed by the Company, in accordance with the
Company’s standard expense reimbursement policy.

 

3.4                               PAID TIME OFF.  Executive will have paid time
off in accordance with Exhibit A, which will be scheduled at a time acceptable
to both the Executive and the Company.

 

--------------------------------------------------------------------------------


 

3.5                               BENEFITS.  As provided in Section 2.4,
Executive will receive benefits in accordance with the Company’s standard
benefits plan and policies, outlined in the Employee Handbook as amended from
time to time.  In addition, Executive will be entitled to receive the additional
benefits set forth on Exhibit A hereto.

 

4.                                      NON-COMPETITION; NON-SOLICITATION;
CONFIDENTIALITY.

 

4.1                               NON-COMPETITION. Executive acknowledges that
Executive will gain extensive and valuable experiences and knowledge in the
business conducted by the Company and its Affiliates and will have extensive
contacts with customers of the Company and its Affiliates.  Accordingly, in
consideration of the mutual promises contained in this Agreement, Executive
covenants and agrees with the Company that, during the term of this Agreement
and for a period of six (6) months or, if Executive receives Enhanced Severance
Benefits under Section 7.4, twelve (12) months, following the Executive’s
Termination Date, Executive will not compete directly or indirectly with the
Company or its Affiliates and will not during such period make public statements
in derogation of the Company or its Affiliates.  Competing directly or
indirectly with the Company and its Affiliates will mean engaging or having a
material interest, directly or indirectly, as owner, employee, officer,
director, partner, venturer, stockholder, capital investor, consultant, agent,
principal, advisor or otherwise, either alone or in association with others, in
the operation of any entity’s division or group which (a) provides digital
consumer engagement systems for telecom, retail and financial service industries
similar to those provided by the Company and/or (b) is engaged in such other
businesses for telecom, retail and financial services industries as the Company
is actively engaged in at the time of Executive’s termination of employment. 
Competing directly or indirectly with the Company or its Affiliates, as used in
this Agreement, will not include having an ownership interest as an inactive
investor, which for purposes of this Agreement will mean the beneficial
ownership of less than five percent (5%) of the outstanding shares of any series
or class of securities of any competitor of the Company, which shares are
publicly traded in the securities markets.  This Section 4.1 will cease to apply
in the event the Company is in breach of any obligations to provide severance
benefits in accordance with Section 7.2 and/or Section 7.4 and fails to cure
such breach within twenty (20) days of receiving written notice of such breach
from Executive.  Executive agrees that any violation of this Section 4.1 by
Executive, as determined by a court of law, will result in termination of the
Company’s obligations to provide severance benefits under this Agreement and in
the event of such termination, Executive will be required to repay to the
Company any such severance benefits previously received.

 

4.2                               NON-SOLICITATION. Executive acknowledges that
Executive will have extensive contacts with employees and customers of the
Company. Accordingly, in consideration of the mutual promises contained in this
Agreement, Executive covenants and agrees that during the term of this
Agreement, and for a period of six (6) months or, if Executive receives Enhanced
Severance Benefits under Section 7.4, twelve (12) months, following Executive’s
Termination Date, Executive will not (i) solicit, raid, entice or induce any
employee of the Company or its Affiliates to leave the employ of the Company or
its Affiliates; (ii) interfere with the relationship of the Company or its
Affiliates with any such employees, including, but not limited to, hiring such
employee; or (iii) personally target or solicit customers of the Company or its
Affiliates to purchase products or services in competition with the Company’s or
its Affiliates products or services or to terminate a relationship with the
Company or its Affiliates. This Section 4.2 will cease to apply in the event the
Company is in breach of any obligations to provide severance benefits in
accordance with Section 7.2 and/or Section 7.4 and fails to cure such breach
within twenty (20) days of receiving notice of such breach from Executive. 
Executive agrees that any violation of this Section 4.2 by Executive, as
determined by a court of law, will result in termination of the Company’s
obligations to provide severance benefits hereunder and in the event of such
termination, Executive will be required to repay to the Company any such
severance benefits previously received.

 

4.3                               CONFIDENTIALITY. Executive acknowledges that
Executive will have access to certain information related to the business,
operations, future plans and customers of the Company and its Affiliates, the
disclosure or use of which could cause the Company substantial losses and
damages. Accordingly, Executive

 

--------------------------------------------------------------------------------


 

acknowledges and affirms the terms and conditions of the Proprietary Information
Agreement signed by Executive, which is incorporated by reference.

 

5.                                      OUTSIDE ACTIVITIES.  Except with the
prior written consent of the Board, Executive will not, while employed by the
Company, undertake or engage in any other employment, occupation, consulting,
advisory, or other business enterprise or business activities that would
interfere with Executive’s responsibilities and the performance of Executive’s
duties under this Agreement with the exception that engaging in charitable,
civic, community activities and serving of boards of directors of charitable or
civic organizations will not constitute interference, provided the time spent in
such activities does not negatively impact Executive’s performance of
Executive’s duties under this Agreement.

 

6.                                      NO CONFLICT WITH EXISTING OBLIGATIONS. 
Executive represents that Executive’s performance of all the terms of this
Agreement and as an executive of the Company does not and will not breach any
agreement or obligation of any kind made prior to Executive’s employment by the
Company, including agreements or obligations Executive may have with prior
employers or entities for which Executive has provided services.  Executive has
not entered into, and Executive agrees that Executive will not enter into, any
agreement or obligation, either written or oral, that conflicts with Executive’s
obligations hereunder.

 

7.                                      TERMINATION OF EMPLOYMENT.  The parties
acknowledge that Executive’s employment relationship with the Company is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause.  The provisions in this
Section 7 govern the amount of compensation, if any, to be provided to Executive
upon termination of Executive’s employment and do not alter Executive’s at-will
status.

 

7.1                               STANDARD TERMINATION PAYMENTS.

 

a.                                      Salary and Reimbursements.  Regardless
of the reason for termination, the Company will pay Executive on the first
regularly scheduled payroll date following Executive’s Termination Date any Base
Salary accrued but unpaid as of Executive’s Termination Date, the value of any
accrued paid time off unused by Executive as of Executive’s Termination Date,
and any unpaid Expense Reimbursement, so long as the Expense Reimbursement
complies with the Company guidelines for such requests.

 

b.                                      Incentive Compensation.  In the event
Executive’s employment with the Company terminates for any reason (including
death or Disability) before the end of any quarterly or annual performance
period on which the Incentive Compensation is based, Executive will be paid a
pro-rata portion of Executive’s Incentive Compensation (based on the number of
days Executive was employed in the applicable quarter with regard to the
quarterly Incentive Compensation and the number of days Executive was employed
in the calendar year with respect to the annual Incentive Compensation) of the
Incentive Compensation that is earned for the quarter/year in which Executive’s
employment with the Company terminated, such amounts to be paid on the date the
Company would otherwise have paid the Incentive Compensation if Executive’s
employment with the Company had not terminated. If the Incentive Compensation is
considered “compensation” for purposes of any Company-sponsored qualified
retirement plan, the right to defer such Incentive Compensation will continue to
be governed by such plan or plans, with the terms of such plan or plans
incorporated into this Agreement by reference.  Except as otherwise provided in
Section 7.4(b)(i), Executive will not be eligible to be paid Incentive
Compensation for any subsequent performance period.

 

--------------------------------------------------------------------------------


 

7.2                               SEVERANCE BENEFITS — TERMINATION WITHOUT
CAUSE/RESIGNATION FOR GOOD REASON.

 

a.                                      Company’s Right to Terminate.  The
Company will have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:

 

(i)                                     upon Executive’s Disability in
accordance with Section 7.5;

 

(ii)                                  for Cause, by giving notice as described
in Section 7.6;

 

(iii)                               without Cause.

 

b.                                Executive’s Right to Terminate. Executive will
have the right to resign Executive’s employment with the Company at any time as
well as following an event constituting Good Reason.

 

c.                                 Severance Benefits.  In the event that the
Company terminates Executive’s employment without Cause or Executive resigns for
Good Reason, Executive will receive, in addition to the Standard Termination
Payments, the following:

 

(i)                                     Base Severance Payments.  Provided that
Executive delivers to the Company a fully executed and complete release, without
revocation, in favor of the Company and its Affiliates, and in form and
substance satisfactory to the Company (the “Release”) within sixty (60) days of
Executive’s Termination Date (the “Execution Deadline”), the Company will
provide to Executive an amount equal to six (6) months of Executive’s
then-current Base (“Base Severance Payments”). The Base Severance Payments will
be payable in equal installment payments over the six (6) month period starting
retroactively from the Termination Date in accordance with the Company’s regular
bi-weekly paydays, or if different, in accordance with the Company’s customary
payroll practices.

 

(ii)                                  COBRA Benefits.  In the event Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) in accordance with the COBRA materials that
will be provided to Executive by the Company or the Company’s third party COBRA
administrator, the Company will pay the Company’s portion (based upon the
Company’s monthly premium subsidy immediately prior to the Termination Date) of
Executive’s COBRA premium for the same medical, dental and vision benefit plan
coverage (“Group Health Plan Coverage”) Executive and Executive’s dependents had
as of the Termination Date for a period of six (6) months, or until Executive
elects to receive group medical, dental and vision insurance from another
source, whichever occurs first.  Payment of COBRA premiums will be made by the
Company on Executive’s behalf directly to the Group Health Plan’s COBRA
administrator. Executive will be mailed a COBRA packet at his last known
address. Such packet will contain additional information about Executive’s COBRA
rights and responsibilities.

 

(iii)                               Severance Benefits Contingent on Execution
of Release. Notwithstanding the foregoing, any Base Severance Payments that are
otherwise payable before the Execution Deadline will be withheld pending
Executive’s execution and delivery of the Release and will be paid on the
payroll date immediately following the Execution Deadline.  For the avoidance of
doubt, Executive will forfeit the right to receive any Base Severance Payments
or COBRA Benefits if Executive fails to deliver the Release by the Execution
Deadline.  For this forfeiture to take effect, the Release will not materially
alter Executive’s rights to receive any payments or benefits under this
Agreement; enlarge Executive’s obligations under this Agreement, including
without limitation, Executive’s covenants of non-competition and
non-solicitation; or impose material new obligations on Executive.

 

--------------------------------------------------------------------------------


 

d.                                Compliance with Code Section 409A.  The
Company and Executive intend that (i) payments under Section 7.2(c)(i) will be
made on account of an involuntary separation from service within the meaning of
Treasury Regulation section 1.409A-1(n)(1) or a separation from service for good
reason within the meaning of Treasury Regulation section 1.409A-1(n)(2),
(ii) amounts paid under Section 7.2(c)(i) constitute separation pay exempt from
Internal Revenue Code Section 409A under Treasury Regulation section
1.409A-1(b)(9)(iii), and (iii) Payments under Section 7.2(c)(ii) will be exempt
from Code Section 409A as a non-taxable fringe benefit to Executive, but neither
party will be liable to the other in the event any such payment receives
different tax treatment.  In the event any of these payments is determined to be
deferred compensation subject to Internal Revenue Code Section 409A, the
payments will comply with Section 7.9.

 

7.3                               CHANGE IN CONTROL — VESTING OF STOCK OPTIONS. 
Immediately upon the occurrence of a Change in Control, fifty percent (50%) of
Executive’s then unvested stock options, stock appreciation rights, shares of
restricted stock and any other unvested equity awards, if any, will vest.

 

7.4                               RESIGNATION FOR GOOD REASON OR TERMINATION
WITHOUT CAUSE IN CONNECTION WITH A CHANGE OF CONTROL — ENHANCED SEVERANCE
BENEFITS.

 

a.                                Timing. In the event that the Company
terminates Executive’s employment without Cause or Executive resigns for Good
Reason within one hundred eighty (180) days before or after a Change of Control,
Executive will receive the Enhanced Severance Benefits set forth in
Section 7.4(b), provided that if the Executive resigns for Good Reason
(i) Executive provides written notice to the Company of the existence of such
Good Reason within thirty (30) days of the initial existence of such condition
(or, if later, the date on which Executive becomes aware of the existence of
such condition); (ii) the Company is provided a period to cure the event or
condition giving rise to Good Reason, which cure right extends until the later
of fifteen (15) days (A) from the date of receipt of the notice from Executive
or (B) the date on which the Change of Control occurs (the “Cure Period”), and
the Company fails to do so within the Cure Period; and (iii) Executive resigns
from Executive’s employment for such Good Reason within five (5) days of the
expiration of the Cure Period.

 

b.                                Enhanced Severance Benefits.  If the Company
terminates Executive without Cause within one hundred eighty (180) days before
or after a Change of Control or Executive resigns with Good Reason pursuant to
Section 7.4(a), Executive will be entitled to receive all Standard Termination
Payments described in Section 7.1, the Base Severance Payments described in
Section 7.2(c)(i) and the COBRA Benefits described in Section 7.2(c)(ii).  In
addition, Executive will be entitled to the following:

 

(i)                                           Enhanced Severance Payments.  In
addition to the Severance Benefits described in section 7.2, the Company will
pay Executive an additional sum equal to (a) six (6) months of Executive’s
then-current annual Base Salary; (b) one hundred percent (100%) of the amount of
the annual Incentive Compensation target (excluding any commission targets) for
the calendar year immediately preceding the calendar year in which Executive’s
Termination Date occurs or for the calendar year in which Executive’s
Termination Date occurs, whichever is greater; (c) in lieu of continuing to
provide life or disability insurance for Executive, twelve (12) times the
monthly premium or premiums for disability and life insurance coverage of
Executive paid by the Company immediately before Executive’s Termination Date;
and (d) an additional six (6) months of COBRA Benefits described in
Section 7.2(c)(ii) (collectively, the “Enhanced Severance Payments”).   The
Enhanced Severance Payments will commence in accordance with Section 7.4(c),
Section 7.4(d) and Section 7.9, and will be commence immediately following the
last payment of Standard Termination Payments to Executive and be made

 

--------------------------------------------------------------------------------


 

in equal installment payments in accordance with the Company’s regular bi-weekly
paydays, or if different, in accordance with the Company’s customary payroll
practices.

 

(ii)                                        Tax Advice Reimbursement.  An
amount, not to exceed $2,500, to reimburse Executive for tax advice services
during the period that extends through the last day of the second calendar year
following the calendar year in which Executive’s Termination Date occurs, to be
paid within sixty (60) days following six (6) months after Executive’s
Termination Date and receipt by the Company of documentation from Executive
substantiating the tax advice services to be reimbursed.

 

(iii)                                     Vesting of All Stock Options and
Rights.  All of Executive’s unvested stock options, stock appreciation rights,
shares of restricted stock and any other unvested equity awards will vest.  The
remaining provisions of Executive’s stock options, stock appreciation rights,
restricted stock and other equity awards, as governed by the applicable stock or
equity incentive plan of the Company, will continue in full force and effect,
provided, however, that vested options and stock appreciation rights will lapse
if not exercised before midnight on the day that is twelve (12) months after the
Executive’s Termination Date, or earlier in accordance with the expiration of
the term of the option or stock appreciation right.

 

c.                                 Compliance with Code Section 409A:
Termination Date after Change in Control.  The Company and Executive intend that
payments under Section 7.4(b)(i) made in the event Executive’s Termination Date
occurs within three hundred and sixty five (365) days after a Change of Control
will constitute payments on account of an involuntary separation from service as
described in Section 7.2(d) up until the lesser of: (a) two times (2x) the
Executive’s annualized compensation based upon the annual rate of pay in effect
for the taxable year preceding the termination (including any Incentive
Compensation paid), adjusted for any increase for the year of termination if
such increase was expected to continue indefinitely; and (b) the maximum amount
that may be taken into account under a qualified plan pursuant to Code section
401(a)(17) for the year in which the Executive terminates employment (the lesser
of (a) and (b) referred to herein as the “Limit”).  In the event the Enhanced
Severance Pay exceeds the Limit, the remaining payments will constitute deferred
compensation subject to Code Section 409A and will be subject to the delayed
payment restrictions of Section 7.9.   In any event, neither party will be
liable to the other if any such payment receives different tax treatment.

 

d.                                Compliance with Code Section 409A: 
Termination Date before Change in Control.  The Company and Executive intend
that (i) in the event Executive’s Termination Date occurs within one hundred
eighty (180) days before a Change in Control, the Base Severance Payments paid
on account of the Executive’s Termination Date will constitute payments on
account of an involuntary separation from service as described in
Section 7.2(d) up until the Limit, and amounts in excess of the Limit will
constitute deferred compensation subject to Code Section 409A and will be
subject to the delayed payment restrictions of Section 7.9, and (ii) the
Enhanced Severance Payments made upon the subsequent Change in Control will
constitute deferred compensation subject to Code Section 409A and will be
subject to the delayed payment restrictions of Section 7.9.  In any event,
neither party will be liable to the other if any such payment receives different
tax treatment.

 

7.5                               TERMINATION UPON DEATH OR DISABILITY OF
EXECUTIVE.

 

a.                                Upon Executive’s death while employed pursuant
to this Agreement, this Agreement will automatically terminate.

 

b.                                Subject to applicable state and federal law,
the Company will at all times have the right, upon thirty (30) days written
notice to Executive, to terminate this Agreement based on Executive’s
Disability.

 

--------------------------------------------------------------------------------


 

c.                                 In the event Executive’s employment is
terminated due to Executive’s death or Disability, the Company will pay to
Executive or Executive’s heirs or estate all Standard Termination Payments
together with any other compensation and benefits payable to Executive through
the Executive’s Termination Date under any compensation or benefit plan, program
or arrangement during such period.  In addition, if Executive, or if Executive
is deceased, a participant on Executive’s health insurance plan, elects COBRA
coverage, the Company will pay its third party administrator the full cost of
COBRA coverage for twelve (12) months from the Executive’s Termination Date.

 

7.6                               Notice; Effective Date of Termination.

 

a.                                      Termination of Executive’s employment
pursuant to this Agreement will be effective on the earliest of:

 

(i)                               excluding a termination due to Executive’s
death or Disability, the date on which the Company gives notice to Executive of
Executive’s termination, with or without Cause, unless the Company specifies a
later date, in which case, termination will be effective as of such later date;

 

(ii)                                  the date of Executive’s death;

 

(iii)                               ten (10) days after the Company gives notice
to Executive of Executive’s termination on account of Executive’s Disability; or

 

(iv)                              ninety (90) days after Executive gives written
notice to the Company of Executive’s resignation, provided that the Company may
set a termination date at any time between the date of notice and the 90th day
thereafter (i.e., the effective date of resignation, but for this
Section 7.6(a)), in which case the Executive’s resignation will be effective as
of such earlier date (the date on which Executive’s resignation becomes
effective, the “Actual Resignation Effective Date”).

 

b.                                      In the event that notice of a
termination is given orally, at the other party’s request, the party giving
notice must provide written confirmation of such notice within five (5) business
days of the request.  In the event of a termination for Cause, written
confirmation will specify the subsection(s) of the definition of Cause being
relied on by the Company to support the decision to terminate for Cause, to
afford Executive a reasonable opportunity to effect a cure, if permitted and
possible under the applicable subsections of the definition of Cause.  In the
event of a resignation for Good Reason, written confirmation will specify the
subsection(s) of the definition of Good Reason being relied on by Executive to
support the decision to resign for Good Reason, to afford the Company a
reasonable opportunity to cure under the applicable subsections of the
definition of Good Reason.

 

7.7                               COOPERATION WITH THE COMPANY AFTER TERMINATION
OF EMPLOYMENT. Notwithstanding anything to the contrary contained herein,
payment of the amounts specified in this Agreement is conditional upon Executive
reasonably cooperating with the Company in connection with any Change in Control
or proposed Change in Control and all matters relating to Executive’s employment
with the Company, assisting the Company as reasonably requested in transitioning
Executive’s responsibilities to Executive’s replacement, and Executive being
available to answer questions and provide transition assistance to the Company
through the end of the period during which Severance Benefits or Enhanced
Severance Benefits are to be paid.  Following Executive’s Termination Date, such
assistance will be provided at mutually acceptable times, and in reasonable
amounts, taking into account other commitments that Executive may have. 
Executive agrees to use Executive’s best efforts to minimize any conflicts with
other commitments to facilitate this assistance.  The Company agrees to
reimburse Executive for reasonable out of pocket, pre-approved expenses incurred
in providing such assistance.

 

7.8                               APPLICATION OF SECTION 280G. In the event that
it is determined that the Severance Benefit payable to Executive pursuant to
Section 7 of this Agreement, when added to any other payment or benefit to
Executive from the Company (including the acceleration of equity awards pursuant
to Section 7.4(b)(iii))

 

--------------------------------------------------------------------------------


 

that would be considered a “parachute payment” (a “Parachute Payment”), within
the meaning of section 280G of the Code, would cause Executive to be considered
to receive an “excess parachute payment” within the meaning of section 280G of
the Code (an “Excess Parachute Payment”), the amount payable to Executive
pursuant to Section 7 of this Agreement will be reduced to the maximum amount
that, when added to any other Parachute Payments made to Executive, could be
paid to Executive without causing Executive to receive an Excess Parachute
Payment.  Notwithstanding the foregoing, the Severance Benefit payable to
Executive pursuant to Section 7 of this Agreement will not be reduced if (i) the
net amount payable to Executive without the reduction described in the preceding
sentence, but reduced by all Federal, state and local income and employment
taxes payable by Executive on the Severance Benefit payable pursuant to this
Agreement and all other Parachute Payments plus the excise tax payable on the
Excess Parachute Payment pursuant to Section 4999 of the Code, is greater than
(ii) the net amount that would be payable to Executive with the reduction
described in the preceding sentence and reduced by all Federal, state and local
income and employment taxes payable by Executive on the Severance Benefit
payable pursuant to this Agreement and all other Parachute Payments. For
purposes of this Section 7.8, Executive will be deemed to pay Federal income tax
and employment taxes at the highest marginal rate of Federal income and
employment taxation in the calendar year in which the Excess Parachute Payment
would occur and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence in the calendar year
in which the Excess Parachute Payment would be made, net of the reduction in
Federal income taxes that Executive may obtain from the deduction of such state
and local income taxes.  In addition, all determinations to be made under this
Section 7.8 will be made by the Company’s independent public accountant (the
“Accounting Firm”) immediately before the date the Severance Benefit under
Section 7 is to be paid.  The Accounting Firm will provide its determinations
and any supporting calculations and work papers both to the Company and to
Executive within ten (10) days of such date, and any such determination by the
Accounting Firm will be binding upon the Company and Executive.

 

7.9                               DEFERRED COMPENSATION SUBJECT TO CODE
SECTION 409A.  Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Code Section 409A will not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur additional tax under  Code Section 409A.  It
is intended that each installment of Severance Benefits provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
Severance Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9).  If the Company (or, if applicable, the successor entity
thereto) determines that any payments or benefits constitute “deferred
compensation” under Code Section 409A and Executive is, on the termination of
service, a “specified Executive” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences to Executive under Section 409A, the timing of the payments and
benefits will be delayed until the earlier to occur of: (a) the date that is six
(6) months and one day after Executive’s Separation From Service, or (b) the
date of Executive’s death (such applicable date, the “Specified Executive
Initial Payment Date”).  On the Specified Executive Initial Payment Date, the
Company (or the successor entity thereto, as applicable) will (i) pay to
Executive a lump sum amount equal to the sum of the payments and benefits that
Executive would otherwise have received through the Specified Executive Initial
Payment Date if the commencement of the payment of such amounts had not been so
delayed pursuant to this Section 7.9 and (ii) commence paying the balance of the
payments and benefits in accordance with the applicable payment schedules set
forth in this Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      GENERAL PROVISIONS.

 

8.1                               NOTICES.  Any notice required or permitted
under this Agreement will be given in writing by delivery in hand, express
courier or by postage prepaid, United States first class mail; registered or
certified mail, return receipt requested; facsimile at the party’s specified
address; or as otherwise specified by a party. Notice will be effective upon
receipt.

 

8.2                               RIGHT TO INJUNCTIVE RELIEF.  Executive agrees
and acknowledges that a violation of the covenants contained in Section 4 of
this Agreement will cause irreparable damage to the Company, and that it is and
will be impossible to estimate or determine the damage that will be suffered by
the Company in the event of breach by Executive of any such covenant. 
Therefore, Executive further agrees that, in the event of any violation or
threatened violation of such covenants, the Company will be entitled to an
injunction issued by any court of competent jurisdiction restraining such
violation or threatened violation by Executive, such right to an injunction to
be cumulative and in addition to whatever other remedies the Company may have.

 

8.3                               PARTIAL INVALIDITY/SEVERABILITY/NO AMENDMENT
OF EXISTING AGREEMENTS.  Executive acknowledges that the periods of time and
geographic area of restrictions imposed by Section 4 are fair and reasonable and
are reasonably required for the protection of the Company.  If any part or parts
of Section 4 will be held to be unenforceable or invalid, the remaining parts
thereof will nevertheless continue to be valid and enforceable as though the
invalid portion or portions were not a part hereof.  If any of the provisions of
Section 4 relating to the scope of restrictions, periods of time or geographic
area of restriction will be deemed to exceed the scope of restrictions, maximum
periods of time or area which a court of competent jurisdiction would deem
enforceable, the scope of restrictions, time and area will, for purposes of
Section 4, be deemed to be the maximum scope, time periods and area which a
court of competent jurisdiction would deem valid and enforceable.  If any other
paragraph or subparagraph of this Agreement will be unenforceable under any
applicable law, the remainder of this Agreement will remain in full force and
effect.  Except as specifically provided herein, nothing in this Agreement is
intended to modify any existing agreements between the Company and Executive
with regard to the matters in Section 4.

 

8.4                               WAIVER.  If either party should waive any
breach of any provisions of this Agreement, such party will not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to either party, upon any breach,
default or noncompliance by the other party under this Agreement will impair any
such right, power or remedy, nor will it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character on
either party’s part of any breach, default or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of the
Agreement must be in writing and will be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement by law, or otherwise afforded to either party, will be cumulative and
not alternative.

 

8.5                               WITHHOLDING.  All amounts payable hereunder
will be reduced by any and all federal, state, and local taxes imposed upon the
Executive that are required to be paid or withheld by the Company.

 

8.6                               COMPLETE AGREEMENT. This Agreement constitutes
the entire agreement between Executive and the Company with regard to the
subject matter hereof.  This Agreement is the complete, final, and exclusive
embodiment of the parties’ agreement with regard to this subject matter and
supersedes any prior oral discussions or written communications and agreements,
including but not limited to any Previous Agreements.  This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in
writing signed by Executive and an authorized officer of the Company.  The
parties may enter into separate agreement(s)

 

--------------------------------------------------------------------------------


 

related to stock options, stock awards or other matters relative to Executive’s
service with the Company or its affiliates. These separate agreements govern (or
may govern) other aspects of the relationship between the parties, have or may
have provisions that survive termination of Executive’s employment under this
Agreement, may be amended or superseded by the parties without regard to this
Agreement and are enforceable according to their terms without regard to the
enforcement provision of this Agreement.

 

8.7                               COUNTERPARTS.  This Agreement may be executed
in separate counterparts, including facsimile, PDF, or other electronic
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

8.8                               HEADINGS.  The headings of the sections hereof
are inserted for convenience only and will not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

8.9                               SUCCESSORS AND ASSIGNS.  The Company may
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any company or other entity with or into which the Company may
hereafter merge, consolidate, or be acquired by, or to which the Company may
transfer all or substantially all of its assets.  Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Executive’s estate upon Executive’s death.

 

8.10                        CHOICE OF LAW / VENUE.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the internal, substantive laws of the State of Colorado, as applied to
agreements made and to be performed solely within the State of Colorado and
without regard to the principles of conflicts of laws of the State of Colorado
or of any other jurisdiction that would result in the application of the laws of
any other jurisdiction to this Agreement.  Any action brought to enforce this
Agreement will be brought in Colorado in a court of competent jurisdiction.

 

8.11                        ATTORNEYS’ FEES.  In any action brought to enforce
this Agreement, the substantially prevailing party in such dispute will be
entitled to recover from the losing party all reasonable fees, costs and
expenses of enforcing any right of such substantially prevailing party under or
with respect to this Agreement, including without limitation, such reasonable
fees and expenses of attorneys, which will include, without limitation, all
fees, costs and expenses of appeals.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.

 

Company:

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ THOMAS THEKKETHALA

 

 

Thomas Thekkethala

 

 

 

 

Title: President & CEO

 

 

 

Executive: MARK P. SZYNKOWSKI

 

 

 

/s/ MARK P. SZYNKOWSKI

 

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                      Paid Time Off.  Paid Time Off (PTO) will
be 4 weeks per year.

 

Executive will be expected to record PTO in accordance with standard Company
policy and all other provisions of the Company’s PTO policy will apply.

 

2.                                      Benefits.  Executive will be eligible to
participate in the Company’s benefit plans available for Company employees as
outlined in the Employee Handbook.

 

3.                                      Initial Equity Award:  50,000 Stock
options and 7,500 Restricted Stock Awards in Evolving Systems, Inc.  These will
vest ratably over a 4 year period with “Cliff vesting”: one-fourth of the
options and restricted stock awards will vest on the one year anniversary of the
grant and the balance will vest quarterly over the remaining three-year period.
The exercise price for options will be the closing price on the date of grant
which will be within 15 days of the Employee’s Start Date.

 

--------------------------------------------------------------------------------